This appeal is prosecuted from a judgment which allows three referees, in the matter of the partition of certain lands, five thousand dollars each, as compensation for services rendered. It is claimed that the compensation allowed is too great.
The lands to be partitioned consisted of seventeen separate tracts, situated in the city and county of San Francisco, of the value of about eight hundred thousand dollars. These referees testified that about one year was occupied in doing the work, and that their services were reasonably worth seven thousand five hundred dollars each. There was some evidence offered by appellant which conflicted with that of the referees. But it cannot be said to even preponderate against them. In a case of this character, as in fixing the amount of an attorney's fee, the trial court is allowed a wide discretion, and upon appeal a plain abuse of that discretion must appear, or the judgment will be affirmed. This is settled law. (Freese v. Pennie, 110 Cal. 467;Estate of Byrne, 122 Cal. 260.) By the record it is not disclosed that the trial court, in the rendition of its judgment, abused the discretion vested in it, and for that reason the judgment is affirmed.
Van Dyke, J., and Harrison, J., concurred. *Page 159